Exhibit 10.10

 

PAYMENT AGREEMENT

 

THIS PAYMENT AGREEMENT (this “Agreement”) is entered into as of December 30,
2005, by and between CNL HOTELS & RESORTS, INC. (f/k/a CNL Hospitality
Properties, Inc.), a Maryland corporation (the “Company”), and CNL HOSPITALITY
CORP., a Florida corporation (the “Advisor”).  Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in that certain
Advisory Agreement, dated as of April 1, 2004, between the Company and the
Advisor (the “Advisory Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Advisor entered into the Advisory Agreement,
pursuant to which the Advisor provides the Company with certain advisory
services relating to, among other things, acquisition and financing
transactions; and

 

WHEREAS, the Company and the Advisor entered into that certain Renewal
Agreement, dated as of March 31, 2005, as amended by the First Amendment to
Renewal Agreement, dated as of June 30, 2005, the Second Amendment to Renewal
Agreement, dated as of July 29, 2005, the Third Amendment to Renewal Agreement,
dated as of August 30, 2005, the Fourth Amendment to Renewal Agreement, dated as
of September 29, 2005, the Fifth Amendment to Renewal Agreement, dated as of
October 31, 2005, and the Sixth Amendment to Renewal Agreement, dated as of
November 30, 2005 (collectively, the “Original Renewal Agreement”), pursuant to
which, among other things, the Advisory Agreement was amended and renewed for an
additional one-year term; and

 

WHEREAS, the payment of Acquisition Fees (as specifically set forth and
enumerated in Section 9(b) of the Advisory Agreement (the “Acquisition Fees”))
by the Company to the Advisor under the Advisory Agreement and the Amended
Advisory Agreement (as defined herein) have been deferred, pursuant to the terms
of the Agreement and Plan of Merger, dated as of April 29, 2004, as amended as
of June 17, 2004, by and among the Company, the Advisor, CNL Hospitality
Properties Acquisition Corp., CNL Real Estate Group, Inc., Five Arrows Realty
Securities II, LLC, the Stockholders (as defined therein), and CNL Financial
Group, Inc. (the “Merger Agreement”), and the initial claim by the Advisor for
such fees (which will have been deferred through and including December 31,
2005) aggregates $82.7 million (the “Payable Fees”); and

 

WHEREAS, the Independent Directors of the Board of Directors of the Company (the
“Independent Directors”) have reviewed the Payable Fees (the “Initial Claim”)
and have been in discussions with the Advisor regarding a negotiated
determination of the amount of the Payable Fees in accordance with the terms of
the Advisory Agreement and the Company’s Articles of Amendment and Restatement,
as amended; and

 

WHEREAS, the Independent Directors and the Advisor, after negotiation, have
agreed to settle the amount of Payable Fees payable by the Company to the
Advisor in an amount less

 

--------------------------------------------------------------------------------


 

than the Initial Claim upon the terms and conditions provided herein in full
satisfaction, release and discharge of the Payable Fees; and

 

WHEREAS, the Independent Directors have received the opinion of Houlihan Lokey &
Zukin Financial Advisors, Inc., that the amount of the Payment (as defined
herein) is fair to the Company and the stockholders of the Company from a
financial point of view; and

 

WHEREAS, the Company and the Advisor have determined to reduce the percentage of
Total Proceeds payable to the Advisor pursuant to the Advisory Agreement, and in
connection therewith, are entering into an Amended and Restated Renewal
Agreement of even date herewith (the “Amended and Restated Renewal Agreement,”
which, collectively with the Advisory Agreement, shall be referred to herein as
the “Amended Advisory Agreement”);

 

WHEREAS, the Independent Directors have unanimously approved this Agreement and
the Amended and Restated Renewal Agreement; and

 

NOW, THEREFORE, in consideration of the premises and mutual agreements,
covenants and provisions contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 


1.             PAYMENT.  THE COMPANY SHALL PAY THE ADVISOR AN AGGREGATE OF
$37,000,000 AS FOLLOWS:  (I) $10,000,000 IN CASH TO BE PAID BY THE COMPANY TO
THE ADVISOR ON THE DATE HEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS,
AND (II) THE ISSUANCE AND DELIVERY BY THE COMPANY TO THE ADVISOR OF A PROMISSORY
NOTE MADE BY THE COMPANY TO THE ADVISOR IN THE ORIGINAL PRINCIPAL AMOUNT OF
$27,000,000 IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “NOTE”), TO BE
DELIVERED BY THE COMPANY TO THE ADVISOR ON THE DATE HEREOF (COLLECTIVELY, THE
“PAYMENT”).  THE COMPANY SHALL PAY ANY DOCUMENTARY STAMP TAX WITH RESPECT TO THE
ISSUANCE AND DELIVERY OF THE NOTE TO THE EXTENT REQUIRED.


 


2.             PAYABLE FEES.  THE ADVISOR HEREBY ACKNOWLEDGES AND AGREES THAT
(I) THE PAYMENT SHALL BE IN FULL SATISFACTION AND PAYMENT OF ALL ITS RIGHTS AND
INTERESTS WITH RESPECT TO THE PAYABLE FEES AND (II) THERE ARE NO OTHER UNPAID
ACQUISITION FEES WHICH HAVE BEEN INCURRED BY THE COMPANY OR EARNED BY THE
ADVISOR ON OR PRIOR TO DECEMBER 31, 2005, OTHER THAN THE PAYABLE FEES. 


 


3.             WAIVER OF ACQUISITION FEES AND ASSET MANAGEMENT FEES.  THE
ADVISOR HEREBY ACKNOWLEDGES AND AGREES (I) TO IRREVOCABLY WAIVE THE RIGHT TO
PAYMENT OF ANY ACQUISITION FEES AND ASSET MANAGEMENT FEES (AS ENUMERATED IN
SECTION 9(A) OF THE AMENDED ADVISORY AGREEMENT) PAYABLE BY THE COMPANY TO THE
ADVISOR UNDER THE AMENDED ADVISORY AGREEMENT FOR THE PERIOD FROM AND INCLUDING
JANUARY 1, 2006 THROUGH AND INCLUDING JUNE 30, 2006 (COLLECTIVELY, THE
“RELINQUISHED FEES”) AND (II) THAT THE MUTUAL AGREEMENTS, COVENANTS AND
PROVISIONS CONTAINED IN THIS AGREEMENT SHALL BE IN FULL SATISFACTION AND PAYMENT
OF ALL OF ITS RIGHTS AND INTERESTS WITH RESPECT TO THE RELINQUISHED FEES. 
EXCEPT FOR THE PAYMENT WITH RESPECT TO PAYABLE FEES AS SET FORTH IN PARAGRAPH 1
AND PARAGRAPH 2 AND THE WAIVER OF THE RELINQUISHED FEES AS SET FORTH IN
PARAGRAPH 3, ALL OTHER ADVISORY FEES UNDER THE AMENDED ADVISORY AGREEMENT,
INCLUDING, WITHOUT LIMITATION, DEVELOPMENT FEES, INCURRED BY THE COMPANY AND
EARNED BY THE

 

2

--------------------------------------------------------------------------------


 


ADVISOR SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
AMENDED ADVISORY AGREEMENT.


 


4.             RELEASE BY THE COMPANY.  THE COMPANY, FOR ITSELF, EACH OF ITS
SUBSIDIARIES AND AFFILIATES, SUCCESSORS AND ASSIGNS, AND ANY OF THEIR RESPECTIVE
PAST, PRESENT AND FUTURE EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS,
OFFICERS, DIRECTORS, STOCKHOLDERS AND TRUSTEES (COLLECTIVELY THE “COMPANY
RELEASING PARTIES”), DOES HEREBY FULLY, FINALLY AND FOREVER REMISE, RELEASE AND
DISCHARGE (THE “COMPANY RELEASE”) THE ADVISOR, ITS SUBSIDIARIES AND AFFILIATES,
SUCCESSORS AND ASSIGNS, AND ANY OF THEIR RESPECTIVE PAST, PRESENT AND FUTURE
EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, OFFICERS, DIRECTORS, STOCKHOLDERS
AND TRUSTEES (COLLECTIVELY THE “COMPANY RELEASED PARTIES”), FROM ANY AND ALL
ACTIONS, CAUSES AND RIGHTS OF ACTION, COUNTERCLAIMS, SUITS, DEBTS, DUES, SUMS OF
MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, SPECIALTIES, COVENANTS, CONTRACTS,
CONTROVERSIES, DAMAGES, SPECIAL DAMAGES, JUDGMENTS, EXPENSES, EXECUTIONS, LIENS,
CLAIMS OF LIENS, CLAIMS OF COSTS, PENALTIES, ATTORNEYS’ FEES, OR ANY OTHER
COMPENSATION, RECOVERY OR RELIEF, ON ACCOUNT OF ANY LIABILITY, OBLIGATION,
DEMAND OR CAUSE OF ACTION OF WHATEVER NATURE (COLLECTIVELY, “LOSSES”) RELATING
TO, ARISING OUT OF OR IN CONNECTION WITH ANY CLAIM THAT THE COMPANY SHOULD HAVE
SETTLED THE PAYABLE FEES AND THE RELINQUISHED FEES FOR AN AMOUNT LESS THAN THE
PAYMENT, WHETHER AT LAW, IN EQUITY OR OTHERWISE, WHETHER CURRENTLY OUTSTANDING
OR ARISING SUBSEQUENT HERETO (INCLUDING AS A RESULT OF NEWLY ENACTED LAWS OR
REGULATIONS), KNOWN OR UNKNOWN, CONTINGENT OR ABSOLUTE, SUSPECTED OR
UNSUSPECTED, DISCLOSED OR UNDISCLOSED, HIDDEN OR CONCEALED, DISPUTED OR
UNDISPUTED, LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED AND WHETHER OR NOT
ACCRUED, AND WHETHER OR NOT ASSERTED OR ASSERTABLE IN LAW, EQUITY OR OTHERWISE,
FOR, UPON OR BY REASON OF ANY ACT, OMISSION, NEGLIGENCE OR OTHER MATTER, CAUSE
OR THING WHATSOEVER FROM THE BEGINNING OF THE WORLD UNTIL THE DATE HEREOF, WHICH
ANY OF THE COMPANY RELEASING PARTIES EVER HAD OR MAY HAVE HAD, NOW HAVE, OR
HEREAFTER CAN, SHALL OR MAY HAVE AGAINST ANY OF THE COMPANY RELEASED PARTIES
FOR, UPON OR BY REASON OF ANY ACT, OMISSION OR OTHER MATTER, CAUSE OR THING
WHATSOEVER, IN WHATEVER CAPACITY, FROM THE BEGINNING OF THE WORLD UNTIL THE DATE
HEREOF; AND EACH OF THE COMPANY RELEASING PARTIES HEREBY AGREES THAT IT SHALL
NOT MAKE ANY CLAIM, DEMAND OR CAUSE OF ACTION THAT THE COMPANY SHOULD HAVE
SETTLED THE PAYABLE FEES AND THE RELINQUISHED FEES FOR AN AMOUNT LESS THAN THE
PAYMENT, OR CHALLENGING THE VALIDITY, LEGALITY, BINDING NATURE OR ENFORCEABILITY
OF THE COMPANY RELEASE.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF
THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONSTITUTE A
RELEASE OR DISCHARGE OF THE ADVISOR FROM ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE ADVISORY AGREEMENT, THE ORIGINAL RENEWAL AGREEMENT, THE AMENDED ADVISORY
AGREEMENT, THE AMENDED AND RESTATED RENEWAL AGREEMENT OR THE MERGER AGREEMENT
NOT SPECIFICALLY CONTEMPLATED BY THE COMPANY RELEASE.


 


5.             RELEASE BY THE ADVISOR.  THE ADVISOR, FOR ITSELF, EACH OF ITS
SUBSIDIARIES AND AFFILIATES, SUCCESSORS AND ASSIGNS, AND ANY OF THEIR RESPECTIVE
PAST, PRESENT AND FUTURE EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS,
OFFICERS, DIRECTORS, STOCKHOLDERS AND TRUSTEES (COLLECTIVELY THE “ADVISOR
RELEASING PARTIES”), DOES HEREBY FULLY, FINALLY AND FOREVER REMISE, RELEASE AND
DISCHARGE (THE “ADVISOR RELEASE”) THE COMPANY, ITS SUBSIDIARIES AND AFFILIATES,
SUCCESSORS AND ASSIGNS, AND OF ANY OF THEIR RESPECTIVE PAST, PRESENT, AND FUTURE
EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, OFFICERS, DIRECTORS, STOCKHOLDERS
AND TRUSTEES (COLLECTIVELY THE “ADVISOR RELEASED PARTIES”), FROM ANY AND ALL
LOSSES RELATING TO, ARISING OUT OF OR IN CONNECTION WITH ANY CLAIM THAT THE
ADVISOR WAS ENTITLED, OWED OR HAD ANY RIGHTS WITH RESPECT TO PAYABLE FEES AND
RELINQUISHED FEES FOR AN AMOUNT IN EXCESS OF THE PAYMENT, WHETHER AT LAW, IN
EQUITY OR OTHERWISE, WHETHER CURRENTLY OUTSTANDING OR ARISING SUBSEQUENT HERETO
(INCLUDING AS A RESULT OF NEWLY ENACTED LAWS OR

 

3

--------------------------------------------------------------------------------


 


REGULATIONS), KNOWN OR UNKNOWN, CONTINGENT OR ABSOLUTE, SUSPECTED OR
UNSUSPECTED, DISCLOSED OR UNDISCLOSED, HIDDEN OR CONCEALED, DISPUTED OR
UNDISPUTED, LIQUIDATED OR UNLIQUIDATED, MATURED OR UNMATURED AND WHETHER OR NOT
ACCRUED, AND WHETHER OR NOT ASSERTED OR ASSERTABLE IN LAW, EQUITY OR OTHERWISE,
FOR, UPON OR BY REASON OF ANY ACT, OMISSION, NEGLIGENCE OR OTHER MATTER, CAUSE
OR THING WHATSOEVER FROM THE BEGINNING OF THE WORLD UNTIL THE DATE HEREOF, WHICH
ANY OF THE ADVISOR RELEASING PARTIES EVER HAD OR MAY HAVE HAD, NOW HAVE, OR
HEREAFTER CAN, SHALL OR MAY HAVE AGAINST ANY OF THE ADVISOR RELEASED PARTIES
FOR, UPON OR BY REASON OF ANY ACT, OMISSION OR OTHER MATTER, CAUSE OR THING
WHATSOEVER, IN WHATEVER CAPACITY, FROM THE BEGINNING OF THE WORLD UNTIL THE DATE
HEREOF; AND EACH OF THE ADVISOR RELEASING PARTIES HEREBY AGREES THAT IT SHALL
NOT MAKE ANY CLAIM, DEMAND OR CAUSE OF ACTION THAT THE ADVISOR WAS ENTITLED,
OWED OR HAD ANY RIGHTS WITH RESPECT TO PAYABLE FEES AND RELINQUISHED FEES FOR AN
AMOUNT IN EXCESS OF THE PAYMENT, OR CHALLENGING THE VALIDITY, LEGALITY, BINDING
NATURE OR ENFORCEABILITY OF THE ADVISOR RELEASE.  NOTWITHSTANDING THE FOREGOING
OR ANY OTHER PROVISION OF THIS AGREEMENT, NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO CONSTITUTE A RELEASE OR DISCHARGE OF THE COMPANY FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT, THE ADVISORY AGREEMENT, THE AMENDED ADVISORY AGREEMENT,
THE AMENDED AND RESTATED RENEWAL AGREEMENT OR THE MERGER AGREEMENT NOT
SPECIFICALLY CONTEMPLATED BY THE ADVISOR RELEASE.


 


6.             REPRESENTATIONS AND WARRANTIES.  EACH OF THE COMPANY AND THE
ADVISOR HEREBY REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:


 


(A)           IT IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS INCORPORATION, WITH FULL CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, PERFORM ITS
OBLIGATIONS HEREUNDER AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(B)           THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY IT, AND THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, HAVE BEEN DULY AND VALIDLY AUTHORIZED
BY ALL NECESSARY CORPORATE ACTION, NO OTHER ACTION ON ITS PART BEING NECESSARY. 
THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY SUCH PARTY
AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY,
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS; AND


 


(C)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, WILL (I) CONFLICT WITH, OR
RESULT IN A BREACH OF ANY PROVISION OF, SUCH PARTY’S CERTIFICATE OF
INCORPORATION OR BY-LAWS, (II) VIOLATE, OR CONFLICT WITH, OR RESULT IN A BREACH
OF ANY PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH THE GIVING
OF NOTICE, THE PASSAGE OF TIME OR OTHERWISE, WOULD CONSTITUTE A DEFAULT) UNDER,
OR ENTITLE ANY PERSON (WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME OR
OTHERWISE) TO TERMINATE, ACCELERATE, MODIFY OR CALL A DEFAULT UNDER, OR RESULT
IN THE CREATION OF ANY LIEN OR OTHER ENCUMBRANCE UPON ANY OF SUCH PARTY’S
PROPERTIES OR ASSETS UNDER, ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY
NOTE, BOND, MORTGAGE, INDENTURE, DEED OF TRUST, LICENSE, CONTRACT, UNDERTAKING,
AGREEMENT, LEASE, ARRANGEMENT OR UNDERSTANDING OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH SUCH PARTY IS A PARTY, (III) VIOLATE ANY ORDER, WRIT, INJUNCTION OR
DECREE, OR STATUTE, RULE OR REGULATION APPLICABLE TO SUCH PARTY OR ANY OF ITS
PROPERTIES OR ASSETS OR (IV) REQUIRE ANY ACTION, CONSENT OR APPROVAL OF, OR
REVIEW BY, OR REGISTRATION OR FILING BY SUCH PARTY OR ANY OF ITS AFFILIATES
WITH, ANY THIRD PARTY OR ANY GOVERNMENTAL AUTHORITY PRIOR TO EFFECTIVENESS
HEREOF.

 

4

--------------------------------------------------------------------------------


 


7.             INDEMNIFICATION.


 


(A)           THE COMPANY AGREES TO INDEMNIFY AND HOLD THE COMPANY RELEASED
PARTIES, OR ANY OF THEM, HARMLESS FROM ANY AND ALL LOSSES INCURRED BY ANY SUCH
COMPANY RELEASED PARTY, TO THE EXTENT ARISING OUT OF OR RESULTING FROM ANY
INACCURACY IN OR BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY HEREUNDER SET FORTH IN PARAGRAPH 6.


 


(B)           THE ADVISOR AGREES TO INDEMNIFY AND HOLD THE ADVISOR RELEASED
PARTIES, OR ANY OF THEM, HARMLESS FROM ANY AND ALL LOSSES INCURRED BY ANY SUCH
ADVISOR RELEASED PARTY, TO THE EXTENT ARISING OUT OF OR RESULTING FROM ANY
INACCURACY IN OR BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE
ADVISOR HEREUNDER SET FORTH IN PARAGRAPH 6.


 


8.             CONFIDENTIALITY.  SUBJECT TO THE FOLLOWING SENTENCE, EACH PARTY
WILL TREAT ANY OTHER PARTY’S CONFIDENTIAL INFORMATION OBTAINED FROM ANY SOURCE
OR AS A RESULT OF THIS AGREEMENT, THE ADVISORY AGREEMENT, THE ORIGINAL RENEWAL
AGREEMENT, THE AMENDED ADVISORY AGREEMENT AND THE AMENDED AND RESTATED RENEWAL
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE NEGOTIATIONS OF THE PARTIES IN
CONNECTION THEREWITH) AS CONFIDENTIAL AND WILL NOT DISCLOSE SUCH INFORMATION TO
ANY PERSON, FIRM OR ENTERPRISE, OR USE (DIRECTLY OR INDIRECTLY) ANY SUCH
INFORMATION FOR ITS OWN BENEFIT OR THE BENEFIT OF ANY OTHER PARTY EXCEPT TO SUCH
PARTY’S ADVISORS, UNLESS AUTHORIZED IN WRITING BY THE PARTY THAT OWNS THE
CONFIDENTIAL INFORMATION, AND EVEN THEN, AGREES TO LIMIT ACCESS TO AND
DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION ON A “NEED TO KNOW” BASIS ONLY TO
OTHERS WHO HAVE AGREED IN WRITING TO BE BOUND BY SIMILAR CONFIDENTIALITY
OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, THE PARTIES MAY DISCLOSE
CONFIDENTIAL INFORMATION AS REQUIRED BY A COURT OF COMPETENT JURISDICTION,
GOVERNMENTAL AUTHORITY OR REGULATORY AGENCY; PROVIDED THAT THE DISCLOSING PARTY
MUST: (I) USE REASONABLE EFFORTS TO MAINTAIN THE CONFIDENTIAL NATURE OF SUCH
CONFIDENTIAL INFORMATION, INCLUDING BUT NOT LIMITED TO PROVIDING SUCH DISCLOSURE
UNDER SEAL AND/OR PURSUANT TO A PROTECTIVE ORDER; AND (II) PROVIDE REASONABLE
ADVANCE WRITTEN NOTICE OF SUCH REQUIRED DISCLOSURE TO THE PARTY THAT OWNS SUCH
CONFIDENTIAL INFORMATION.  NOTWITHSTANDING THE FOREGOING, THE ADVISOR
ACKNOWLEDGES AND AGREES THAT THE COMPANY MAY BE REQUIRED TO DISCLOSE THIS
AGREEMENT IN CONNECTION WITH ITS REPORTING OBLIGATIONS UNDER THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION.


 


9.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE DATED AND IN WRITING AND SHALL BE DEEMED GIVEN (A) WHEN
DELIVERED PERSONALLY BY HAND (WITH WRITTEN CONFIRMATION OF RECEIPT), (B) WHEN
SENT BY FACSIMILE (WITH WRITTEN CONFIRMATION OF TRANSMISSION) OR (C) ONE
BUSINESS DAY FOLLOWING THE DAY SENT BY OVERNIGHT COURIER (WITH WRITTEN
CONFIRMATION OF RECEIPT), IN EACH CASE AT THE FOLLOWING ADDRESSES AND FACSIMILE
NUMBERS (OR TO SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS A PARTY MAY HAVE
SPECIFIED BY WRITTEN NOTICE GIVEN TO THE OTHER PARTY PURSUANT TO THIS
PROVISION):


 

If to the Company, to:

 

CNL Hotels & Resorts, Inc.

450 South Orange Avenue

 

5

--------------------------------------------------------------------------------


 

Orlando, Florida 32801

Facsimile: (407) 648-0398

Attn:  Greerson G. McMullen, Esq.

 

If to the Advisor, to:

 

CNL Hospitality Corp.

450 South Orange Avenue

Orlando, Florida 32801

Facsimile:  (407) 843-4444

Attn:  Timothy Manor, Esq.

 


10.           MISCELLANEOUS.  (A)  THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE
COMPLETELY READ, FULLY UNDERSTAND, AND VOLUNTARILY ACCEPT THE TERMS OF THIS
AGREEMENT, HAVING BEEN ADVISED BY THEIR OWN INDEPENDENT COUNSEL OF THE SCOPE AND
LEGAL EFFECT HEREOF.  THIS AGREEMENT WAS PREPARED BY ALL SIGNATORIES HERETO AND
IN CASE OF AMBIGUITY SHALL NOT BE CONSTRUED MORE STRONGLY AGAINST ONE THAN
AGAINST THE OTHER.


 


(B)           THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE
LAWS OF THE STATE OF FLORIDA AND SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.  THE PARTIES HEREBY IRREVOCABLY CONSENT
TO THE JURISDICTION OF ALL COURTS (STATE AND FEDERAL) SITTING IN THE STATE OF
FLORIDA IN CONNECTION WITH ANY CLAIM, ACTION OR PROCEEDING RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT, AND HEREBY WAIVE ANY DEFENSE OF FORUM NON
CONVENIENS OR OTHER SUCH CLAIM OR DEFENSE IN RESPECT OF THE LODGING OF ANY SUCH
CLAIM, ACTION OR PROCEEDING IN ANY SUCH COURT. 


 


(C)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO, THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS.


 


(D)           IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS INVALID,
ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC POLICY, ALL
OTHER CONDITIONS AND PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN
FULL FORCE AND EFFECT.   UPON SUCH DETERMINATION BY A COURT OR TRIBUNAL OF
COMPETENT JURISDICTION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR
INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO
MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS
CLOSELY AS POSSIBLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN AN
ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
FULFILLED TO THE EXTENT POSSIBLE.


 


(E)           NEITHER PARTY SHALL BY ANY ACT DELAY, INDULGENCE, OMISSION OR
OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR WITH RESPECT
TO A BREACH BY THE OTHER PARTIES HERETO OF ANY OF THE TERMS AND CONDITIONS
HEREOF.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF
EITHER PARTY, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE
OF ANY OTHER RIGHT, POWER OF PRIVILEGE.  A WAIVER BY EITHER PARTY OF ANY RIGHT
OR REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH SUCH PARTY WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.

 

6

--------------------------------------------------------------------------------


 


(F)            THE RIGHTS AND REMEDIES PROVIDED HEREIN ARE CUMULATIVE, MAY BE
EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES EXISTING AT LAW OR IN EQUITY OR OTHERWISE.


 


(G)           THE HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.  WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE
USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION.”  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT UNLESS THE CONTEXT
OTHERWISE REQUIRES.  THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE
TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE
AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERM.


 


(H)           ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, AND
ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF AN
AMENDMENT, BY THE PARTIES HERETO, OR IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.


 


(I)            THIS AGREEMENT, ALONG WITH THE AMENDED ADVISORY AGREEMENT,
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
ORAL OR WRITTEN (INCLUDING, WITHOUT LIMITATION, THE PRELIMINARY TERM SHEET
EXECUTED BY THE PARTIES ON DECEMBER 8, 2005), WITH RESPECT TO SUCH MATTERS. 
NOTWITHSTANDING THE FOREGOING, THE ADVISOR AND THE COMPANY ACKNOWLEDGE THAT
(1) SECTION 8.13 OF THE MERGER AGREEMENT, AMONG VARIOUS PARTIES INCLUDING THE
ADVISOR AND THE COMPANY, HAS PROVISIONS WHICH ARE CURRENTLY BINDING ON THE
ADVISOR AND THE COMPANY, AND TO THE EXTENT SECTION 8.13 OF THE MERGER AGREEMENT
IS INCONSISTENT WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT, THIS AGREEMENT
SHALL SUPERSEDE SECTION 8.13 AND (2) THERE SHALL BE NO DEFERRAL OF ADVISORY FEES
UNDER THE AMENDED ADVISORY AGREEMENT AFTER THE DATE HEREOF UNLESS AGREED TO IN
WRITING BY THE COMPANY AND THE ADVISOR.


 


(J)            THIS AGREEMENT AND ANY AMENDMENT HERETO MAY BE EXECUTED BY THE
PARTIES HERETO IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE
AN ORIGINAL AS TO THE PARTY WHOSE SIGNATURE APPEARS THEREON, AND ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT SHALL
BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF, INDIVIDUALLY OR TAKEN
TOGETHER, SHALL BEAR THE SIGNATURES OF ALL OF THE PARTIES REFLECTED AS
SIGNATORIES.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on its behalf by a duly authorized officer as of the date first above
written.

 

 

CNL HOTELS & RESORTS, INC.

 

 

 

By:

/s/ Mark E. Patten

 

 

 

Name:

Mark E. Patten

 

 

Title:

Senior Vice President and

 

 

 

Chief Accounting Officer

 

 

 

 

CNL HOSPITALITY CORP.

 

 

 

 

By:

 /s/ James M. Seneff, Jr.

 

 

 

Name: James M. Seneff, Jr.

 

 

Title:   Chairman

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROMISSORY NOTE

 

9

--------------------------------------------------------------------------------


 

COPY

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE
TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS
OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.

 

PROMISSORY NOTE

 

$27,000,000

 

Issuance Date: December 30, 2005

 

FOR VALUE RECEIVED, the undersigned, CNL HOTELS & RESORTS, INC., a Maryland
corporation (the “Maker”), hereby promises to pay CNL HOSPITALITY CORP., a
Florida corporation (the “Payee”), the principal sum of Twenty-Seven Million
($27,000,000) Dollars, together with interest on the outstanding principal
balance hereunder accrued from the date hereof at the fixed simple rate of six
percent (6%) per annum.  All payments of principal and/or interest shall be paid
as set forth below, and each such payment shall be made in lawful money of the
United States of America by wire transfer of immediately available funds to such
account as shall have been designated by the Payee in advance of the subject
payment date.

 

1.             Payments of Principal and Interest.

 

(a)           The principal of this Note, together with all unpaid accrued
interest hereunder, shall be due and payable as follows:  (i) $15,000,000 in
principal on January 31, 2006, and (ii) $12,000,000 in principal on January 31,
2007 (the “Note Payment Dates”).

 

(b)           Accrued interest on the unpaid principal balance of this Note
shall be payable in arrears on each of the Note Payment Dates.  All interest
hereunder shall be computed on the basis of a year of 360 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Any principal and, to the extent legally
permitted, interest hereunder which is not paid when due under this Note shall
accrue interest at the rate provided above plus 600 basis points until such
overdue principal or interest has been paid in full.

 

(c)           In the event that any scheduled payment date hereunder is a day on
which banks in the State of Florida are required or authorized to be closed,
then the payment that would be due on such day shall instead be due and payable
on the next day which is not such a non-banking day, with additional interest
for such delay at the rate then in effect hereunder.

 

(d)           Time is of the essence with respect to the Maker’s payment
obligations hereunder.

 

2.             Prepayment.

 

The Maker shall have the right to prepay, without penalty, at any time or times
after the date hereof, all or any portion of the outstanding principal balance
of this Note, together with interest on the amount of principal prepaid, accrued
to the date of prepayment.

 

10

--------------------------------------------------------------------------------


 

3.             Events of Default.

 

The following are Events of Default hereunder:

 

(a)           Any failure by the Maker to pay when due all or any principal or
interest hereunder; or

 

(b)           If the Maker (i) admits in writing its inability to pay generally
its debts as they mature, or (ii) makes a general assignment for the benefit of
creditors, or (iii) is adjudicated a bankrupt or insolvent, or (iv) files a
voluntary petition in bankruptcy or reorganization, or (v) takes advantage, as
against its creditors, of any bankruptcy or reorganization law of the United
States of America or any state or subdivision thereof now or hereafter in
effect, or (vi) has a petition or proceeding filed against it under any
provision of any bankruptcy or reorganization law or statute of the United
States of America or any state or subdivision thereof, which petition or
proceeding is consented to by the Maker or is not dismissed within sixty (60)
days after the date of the commencement thereof, (vii) has a receiver,
liquidator, trustee, custodian, conservator, sequestrator or other such person
appointed by any court to take charge of its affairs or assets or business and
such appointment is consented to by the Maker or is not vacated or discharged
within sixty (60) days thereafter, or (viii) takes any action in furtherance of
any of the foregoing; or

 

(c)           Any liquidation, dissolution or winding up of the Maker or its
business.

 

4.             Remedies on Default.

 

If any Event of Default shall occur and be continuing after notice by Payee of
the Event of Default, and Maker fails to cure such Event of Default within 15
days after Payee mails such notice (except for an Event of Default under
Section 3(b) above, the occurrence of which shall automatically effect
acceleration hereunder), the Payee shall, in addition to any and all other
available rights and remedies, have the right, at its option, (a) to declare the
entire unpaid principal balance of this Note, together with all accrued interest
hereunder, to be immediately due and payable, and (b) to pursue any and all
available remedies for the collection of such principal and interest, including
but not limited to the exercise of all rights and remedies against the Maker.

 

5.             Certain Waivers.

 

Except as otherwise expressly provided in this Note, the Maker hereby waives
diligence, demand, presentment for payment, protest, dishonor, nonpayment,
default, and notice of any and all of the foregoing.  The Maker hereby expressly
agrees that this Note, or any payment hereunder, may be extended, modified or
subordinated (by forbearance or otherwise) from time to time, without in any way
affecting the liability of the Maker.  The Maker hereby further waives the
benefit of any exemption under any insolvency laws.

 

6.             Assignment.

 

This Note shall be binding upon, inure to the benefit of and be enforceable by
any successor in interest to the Payee; provided, however, that the Payee shall
not directly or indirectly assign any of its rights under this Note without the
prior written consent of the Maker.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Payee shall be entitled to assign this Note
or portion thereof to one or more of its stockholders, their affiliates or a
trust or similar entity created by one or more stockholders (each, a “Successor
Payee”).  In the event of such assignment, the Payee shall deliver to the Maker,
along with this Note, a written instrument effecting such assignment in form and
substance reasonably satisfactory to the Maker, which instrument shall specify
the amount of principal assigned to each Successor Payee.  The Maker shall
promptly thereafter deliver replacement Notes to each Successor Payee in
accordance with the Payee’s instructions.

 

7.             Waivers and Amendments.

 

Neither any provision of this Note nor any performance hereunder may be amended
or waived orally, but only by an agreement in writing and signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.

 

8.             Cumulative Remedies.

 

No right or remedy conferred upon the Payee under this Note is intended to be
exclusive of any other right or remedy contained herein or in any instrument or
document delivered in connection herewith, and every such right or remedy shall
be cumulative, may be exercised singly or concurrently, and shall be in addition
to every other such right or remedy contained herein and/or now or hereafter
existing at law or in equity or otherwise.

 

9.             Waivers; Course of Dealing.

 

No course of dealing between the Maker and the Payee, or any failure or delay on
the part of the Payee in exercising any rights or remedies, or any single or
partial exercise of any rights or remedies, shall operate as a waiver or
preclude the exercise of any other rights or remedies available to the Payee.

 

10.           Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.

 

This Note shall be deemed to be a contract made under the laws of the State of
Florida and shall be governed by, and construed in accordance with, the laws of
the State of Florida, without regard to the principles of conflicts of law
thereof.  The Maker hereby irrevocably consents to the jurisdiction of all
courts (state and federal) sitting in the State of Florida in connection with
any claim, action or proceeding relating to or for the collection or enforcement
of this Note, and hereby waives any defense of forum non conveniens or other
such claim or defense in respect of the lodging of any such claim, action or
proceeding in any such court.  THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER OR IN RESPECT OF
OR FOR ENFORCEMENT OF THIS NOTE.

 

11.           Collection Costs.

 

In the event that the Payee shall, after the occurrence of an Event of Default,
turn this Note over to an attorney for collection, the Maker shall further be
liable for and shall pay to the Payee all collection costs and expenses incurred
by the Payee, including reasonable attorneys’ fees and expenses; and the Payee
may take judgment for all such amounts in addition to all other sums due
hereunder.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has caused this instrument to be duly executed as
of the date first set forth above.

 

 

CNL HOTELS & RESORTS, INC.

 

 

 

By:

 

 

 

 

Name: Mark E. Patten

 

 

Title: Senior Vice President and Chief

 

 

 

Accounting Officer

 

13

--------------------------------------------------------------------------------